DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on July 28, 2022.
Claims 1, 4 – 8, and 11 – 15 are pending.
Claims 1, 8 and 15 are amended.
Claims 2 – 3 and 9 – 10 are cancelled.
Claims 1, 4 – 8, and 11 – 15 are objected to.
Response to Arguments
Applicant’s arguments filed on 7/28/2022 have been fully considered and are persuasive in regard to the rejection of claims 1, 4 – 8, and 11 – 15 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.    The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1, 4 – 8, and 11 – 15, the applicant argues that the prior art combination of Overholser, Finlow, and Baird fails to explicitly teach, suggest or disclose:
“ wherein the first given node (N1) is configured to send DAG-event information (6) to the second given node (N4), and then the second given node (N4) is configured to send DAG-event information (7) to the first given node (N1), and so on for other nodes, so as to synchronise and propagate the DAG event information (6, 7) through the network, when the events of the second given node (N4) is in front of the events of the first given node (N1);
wherein the first given node (N1) is configured to find the events which are in front of the events known by the second given node (N4) from the list of events received from the second given node (N4), and collect this list of those events and send information (7) back to the second given node (N 4) and so on for other nodes, so as to synchronise and propagate the events information (6, 7) through the network;
wherein the number of transactions between the nodes is limited via the cancellation information such that the node stops the communication of the information, thereby decreasing the use of computer resources in the calculations, storing and transmission of the information;
wherein the reference information comprises a list of altitude values for each node, and wherein the reference information relates to the order of node events, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.” (as recited in claim 1 and substantially replicated in claims 8 and 15).
The applicant states:
“ . . . The amended claims 1, 8 and 15 recite the limitations of the first given node (N1) configured to send DAG-event information (6) to the second given node (N4), and then the second given node (N4) is configured to send DAG-event information (7) to the first given node (N1), and so on for other nodes, so as to synchronize and propagate the DAG event information (6, 7) through the network, when the events of the second given node (N4) is in front of the events of the first given node (N1); and wherein the first given node (N1) is configured to find the events which are in front of the events known by the second given node (N4) from the list of events received from the second given node (N4), and collect this list of those events and send information (7) back to the second given node (N 4) and so on for other nodes, so as to synchronize and propagate the events information (6, 7) through the network; and wherein the number of transactions between the nodes is limited via the cancellation information such that the node stops the communication of the information, thereby decreasing the use of computer resources in the calculations, storing and transmission of the information; and wherein the reference information comprises a list of altitude values for each node, and wherein the reference information relates to the order of node events, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.

These limitations of the amended claims are not taught by Overholser (U.S. 2020/0126155 Al) in view of Finlow-Bates (U.S.2017 /0075941 Al), and further in view of Baird Ill (U.S. 2018/0173747 Al).

Hence a valid rejection of the claims under 35 U.S.C. 103 as being unpatentable over Overholser in view of Finlow-Bates and further in view of Baird III is not supported well and does not exist.

So, the applicant requests the examiner to withdraw the rejection of the claims under 35 U.S.C. 103 and allow the claims to pass through.

The examiner has surmised that Overholser fails to explicitly teach means for sending a cancellation information (8), preventing, in consequence, the first given node {Nl) from sending DAG-event information (6, 7) to the second given node {N4); and preferably, means for making then the second given node {Na) send DAG-event information {7) to the first given node {Nl). However, Finlow teaches the same.

The applicant would like to bring to the kind notice of the examiner that Finlow has also failed fails to explicitly teach that the order of node events is determined by keeping track of an ordinate value of every event.

The examiner also opinioned that the combination of Overholser and Finlow fails to explicitly teach that the order of node events is determined by keeping track of an ordinate value of every event. However, Baird teaches wherein the order of node events is determined by keeping track of an ordinate value (total order) of every event.

But the applicant would like to bring to the kind notice of the examiner that the system of Baird calculates the total order for the events based on time stamp.(para 0064; lines 10) Thus even Baird has failed to disclose the limitations of wherein the reference information comprises alist of altitude values for each node, and wherein the reference information relates to the order of node events, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.

hus the cited references either individually or in combination have failed to teach the limitations of the first given node (N1) configured to send DAG-event information (6) to the second given node (N4), and then the second given node (N4) is configured to send DAG-event information (7) to the first given node (N1), and so on for other nodes, so as to synchronise and propagate the DAG event information (6, 7) through the network, when the events of the second given node (N4) is in front of the events of the first given node (N1); and wherein the first given node (N1) is configured to find the events which are in front of the events known by the second given node (N4) from the list of events received from the second given node (N4), and collect this list of those events and send information (7) back to the second given node (N 4) and so on for other nodes, so as to synchronise and propagate the events information (6, 7) through the network; and wherein the number of transactions between the nodes is limited via the cancellation information such that the node stops the communication of the information, thereby decreasing the use of computer resources in the calculations, storing and transmission of the information; and wherein the reference information comprises a list of altitude values for each node, and wherein the reference information relates to the order of node events, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.

Hence a valid rejection of the claims under 35 U.S.C. 103 as being unpatentable over Overholser in view of Finlow-Bates and further in view of Baird Ill is not supported well and does not exist.

So, the applicant requests the examiner to withdraw the rejection of the claims under 35 U.S.C. 103 and allow the claims to pass through. . .” (Applicant’s remarks pages 17 – 19).

In response to the applicant’s argument:
The applicant amended the independent claims by rolling up limitations from dependent claims 2 – 3 and claims 9 – 10 and adding limitations so that the system, method and network embodiments presents an algorithm used for sending a cancellation information to the first given node, when the events of the first given node  are in front of the events of the second given node, thereby preventing the first given node from sending DAG-event information to the second given node.  Further, the algorithm is used to relate the order of node events based on the reference information, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events is not based on time and do not need time consensus.  Therein the ordered combination of the amended independent claims are not expclitly taught by the prior art combination of Overholser, Finlow, and Baird (e.g. Overholser (U.S. 2020/0126155 A1; herein referred to as Overholser) in view of Finlow-Bates (U.S. 2017/0075941 A1: herein referred to as Finlow) in further view of Baird III (U.S. 2018/0173747 A1; herein referred to Baird).  Therein, the applicant’s argument is persuasive and the rejections of the prior office action under 35 U.S.C. 103 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: 
means for making a first given node (N1) select a second given node (N4) randomly and send reference information (8);
means for determining based on the reference information (8) which node events are in front of the others;
means for sending a cancellation information (8) to the first given node (N1), # when the reference information (8) implies that the events of the first given node (N1) are in front of the events of the second given node (N4), thereby preventing, in consequence, the first given node (N1) from sending DAG-event information (6, 7) to the second given node (N4); and
means for making the first given node send DAG-event information (6) to the second given node (N4), when the reference information (8) implies that the events of the second given node (N4) are in front of the events of the first given node (N1); and 
means for making then the second given node (N4) send DAG-event information (7)to the first given node (N1) and so on for other nodes, so as to synchronize and propagate the DAG event information (6, 7) through the network;
means for making each node keeps track of an integer value called Altitude, which increases for each event created in a node to determine the order of node events;
means for sending wherein the reference information via a Tidal-wave (8), and means for sending the cancellation information via a Breaking-wave (9;
means for limiting the number of transmissions of DAG-event information between the first given node (N1) and the second given node (N4;
means for sending another cancellation information if a node receives information that is not in a predetermined sequence of exchange of information; and/or if a node receives information from a node with which it already exchanged information;  in claims 8, and 11 – 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification provides Fig. 3 and   ¶¶ [0072-0116] as a representation for the structure of the controller element.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter and no 35 USC 101 rejection is applied for the judicial exception..  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for exchanging information among distributed computer nodes connected in a specific network, herein implementing a Directed Acyclic Graph consensus algorithm such as a Hashgraph consensus algorithm via using a gossip about gossip protocol, and making a first given node (N1) select a second given node (N4) randomly and send reference information (8), where it is determined based on the reference information which node events are in front of the other, and when the reference information  implies that the events of the first given node (N1) are in front of the events of the second given node (N4), cancellation information is sent to the first given node (N1), preventing, in consequence, the first given node (N1) from sending DAG-event information to the second given node (N4); but when the reference information (8) implies that the events of the second given node (N4) is in front of the events of the first given node (N1), then making the first given node (N1) send DAG-event information (6) to the second given node (N4), and further making the second given node (N4) send DAG-event information (7) to the first given node (N1), and so on for other nodes, so as to synchronize and propagate the DAG- event information (6, 7) through the network.  The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides an asserted improvement to information exchange in a computerized network by limiting/reducing the number of transmissions of information and to decrease the use of computer resources in the calculations, storing and transmission of the information, and further to prevent nodes from going into an infinity echo where they forever send information back and forth.
Allowable Subject Matter
Claims  1, 4 – 8, and 11 – 15 are objected to because of informalities throughout the claim set but would be allowable over the prior art if the informalities are corrected as is shown in the section below.  The applicant is advised to make the amendments to the claims as described below and file in accordance with the After Final Consideration Pilot 2.0 (AFCP 2.0).  Please note that only filing for an advisory prior to the filing of an appeal would not afford the examiner with the time necessary to review the claim set to assure all informalities were corrected and to enable a final search and consideration to be performed, therefore the applicant should file under the After Final Consideration Pilot 2.0 (AFCP 2.0).  This will also enable the applicant to further amend the claims to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function) if that is so desired.
Claim Objections
Claims  1, 4 – 8, and 11 – 15 are objected to because of informalities.  Appropriate correction is required.  The following claim set is offered and it is requested that the applicant file as amendments as part of the After Final Consideration Pilot 2.0 (AFCP 2.0).
1. (Currently Amended) A computer-implemented method comprising instructions stored on a non-transitory computer readable storage medium and executed on a computing system provided with a hardware processor and memory for exchanging information among distributed computer nodes connected in a specific network, by implementing a Directed Acyclic Graph consensus algorithm, which is a Hash graph consensus algorithm via a gossip protocol, the method comprising steps of:
making a first given node 
wherein the second given node 
wherein a cancellation information 
wherein the first given node synchronize and propagate the DAG event information 
wherein the first given node synchronize and propagate the events information 
wherein the number of transactions between the nodes is limited via the cancellation information such that the node stops the communication of the information, thereby decreasing the use of computer resources in the calculations, storing and transmission of the information;
wherein the reference information comprises a list of altitude values for each node, and wherein the reference information relates to the order of node events, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.

Claims 2 – 3 (Cancelled)

4. (Previously presented) The computer-implemented method according to claim 1, wherein the order of node events is determined by making each node keep track of an integer value called Altitude, which increases for each event created in a node.

5. (Currently amended) The computer-implemented method according to claim 1, wherein the reference information is sent via a Tidal-wave

6. (Original) The computer-implemented method according to claim l, characterized in that the second sending of DAG-event information from the second given node to the first given node is the second and last wave of DAG-event information.

7. (Original) The computer-implemented method according to claim 1, comprising a step for sending another cancellation information if a node receives information that is not in a predetermined sequence of exchange of information and/or if a node receives information from a node with which it already exchanged information.

8. (Currently Amended) A system for exchanging information among distributed computer nodes connected in a specific network, through a Directed Acyclic Graph consensus algorithm which is a Hash graph consensus algorithm via gossip protocol, the system comprising:
means for making a first given node 
the system being preferably characterized by:
means for determining based on the reference information 
means for sending a cancellation information
means for making the first given node send DAG-event information 
means for making then the second given node synchronize and propagate the DAG event information 
wherein the first given node synchronize and propagate the events information 
wherein the number of transactions between the nodes is limited via the cancellation information such that the node stops the communication of the information, thereby decreasing the use of computer resources in the calculations, storing and transmission of the information;
wherein the reference information comprises a list of altitude values for each node, and wherein the reference information relates to the order of node events, and
wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.

Claims 9 – 10 (Cancelled)

11. (Previously presented) The system according to claim 8, comprising means for making each node keeps track of an integer value called Altitude, which increases for each event created in a node to determine the order of node events.

12. (Currently amended) The system according to claim 8, comprising means for sending wherein the reference information via a Tidal-wave 

13. (Currently amended) The system according to claim 8, characterized by means for limiting the number of transmissions of DAG-event information between the first given node 

14. (Original) The system according to claim 8, comprising means for sending another cancellation information if a node receives information that is not in a predetermined sequence of exchange of information; and/or if a node receives information from a node with which it already exchanged information.

15. (Currently Amended) A network comprising one or more central unit, in particular, one or more computerized central unit computerized command units, the central unit(s) 
means for making a first given node 
the system being preferably characterized by:
means for determining based on the reference information 
means for sending a cancellation information 
means for making the first given node send DAG-event information synchronize and propagate the DAG event information 
wherein the first given node  synchronize and propagate the events information 
wherein the reference information comprises a list of altitude values for each node, and wherein the number of transactions between the nodes is limited via the cancellation information such that the node stops the communication of the information, thereby decreasing the use of computer resources in the calculations, storing and transmission of the information;
wherein the reference information relates to the order of node events, and wherein the order of node events is determined by keeping track of an ordinate value of every event, and wherein the order of events are not based on time and do not need time consensus.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444